Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 were previously pending and subject to a non-final Office Action having a notification date of January 5, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on June 28, 2022 (the “Amendment”) amending claims 1-18 and canceling claim 19.  The present non-final Office Action addresses pending claims 1-18 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to some of the claim rejections under 35 USC 112(b) and 102 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 112(b) that are presented herein. Furthermore, the claims continue to be rejected under 35 USC 103.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	Applicant’s arguments are moot in view of the new grounds of rejection set forth herein as necessitated by the Amendment.	
	

Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  
	In claim 1, line 5, it appears that “for” should be changed to --of--.
		In claim 1, line 38, the Examiner will assume “the corresponding API” refers to an API of one of the vehicle, video game, toy, or ATM from lines 37-38.
		In claim 1, line 39, the Examiner will assume “the corresponding API Endpoint” refers to an API Endpoint of one of the vehicle, video game, toy, or ATM from lines 37-38.
		In claim 12, line 3, “UUI” should be changed to --Unique User Identifier (UUI)--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Bio-transmitter in claims 1 and 3-6;
Transmitter of emotions in claim 1;
Bio-signal receiver in claim 9;
Signal cleaner and producer of information in claim 9;
Information analysis module in claims 9 and 13;
Signal receiving module in claim 10;
Data synchronization module in claims 10 and 11;
Bio signal collector in claim 11;
Module of verification in claim 11;
Collector module in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-11, it is not clear whether the “first user interface” and the “bio-transmitter” are separate components or the same component.  While the claim would appear to connote that they are separate components, [0022]-[0024] of the present application discuss how the bio-transmitter is a user interface.  Correction is required.
Similarly, it is not clear whether the “transmitter of emotions” and the “second user interface” are separate components or the same component in lines 22-25 of claim 1.  While the claim would appear to connote that they are separate components, [0050] of the present application discuss how the emotion transmitter is a user interface.  Correction is required.
Claim 1 recites the limitation "the response" in line 35.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will assume “the response” reads --the emotional state--.
Claim 1 recites the limitation "the information" in line 36.  However, it is unclear whether “the information” refers to “information of the bio-signals” from line 12 or “information of the emotional state” from line 26.  For purposes of examination, the Examiner will assume "the information" in line 36 refers to “information of the emotional state” from line 26.
Claim 1 recites the limitation "the appropriate response" in line 43.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will assume “the appropriate response” reads --an appropriate response--.  Furthermore, it is not understood what is encompassed by an “appropriate” response.
Claim 1 recites the limitation "the response sending module Authentication" in line 48.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will assume “the response sending module Authentication” reads -- an Authentication response sending module--.
In claim 1, lines 48-49, the Examiner will assume “the user’s identity” reads --an identity of the user-- because “the user’s identity” lacks antecedent basis.
In claim 1, line 40, it appears that “five emergency messages” should be changed to --emergency messages-- because the specification appears to only disclose emergency messages in general (e.g., see [0054]) as opposed to specifically five emergency messages.
In claim 9, lines 6-7, the Examiner will assume “the data” refers to the bio-signal(s) because “the data” lacks antecedent basis.
In claim 11, line 6, the Examiner will assume “the collector module” is the “bio signal collector” because “the collector module” lacks antecedent basis.
In claim 11, line 7, it is not understood when received information is “significant and enough” to be normalized.
In claim 13, line 4, the Examiner will assume “the UUI” reads --a Unique User Identifier (UUI)-- because “the UUI” lacks antecedent basis.
	In claim 18, line 6, the Examiner will assume “a cashier” is referring to the ATM or cash machine recited in lines 3-4.  
	Furthermore, claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the specification does not appear to disclose corresponding algorithms associated with a computer or microprocessor for the above limitations that are discussed as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d at 1337-38, 86 USPQ2d at 1242.  MPEP 2181(II)(B).  Again, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of U.S. Patent App. Pub. No. 2016/0104486 to Penilla et al. (“Penilla”):
Regarding claim 1, Rebolledo-Mendez discloses a system for the monitoring, processing, analyzing and storing of physiological signals for the recognition of emotions (Figure 1 and Abstract illustrate/describe a system for monitoring/processing/analyzing/storing of physiological signals for recognizing emotions), the system comprising:
at least one sensor, of a plurality of sensors to monitor physiological signals (bio-signals) of at least one user for a plurality of users to determine an emotional state of said user ([0023] discusses one or multiple bio sensors to collected bio-signals which are for determining the emotional state of the user per [0026]); 
a first user interface located on a mobile device, the first user interface receives the bio-signals taken by the at least one user of the plurality of users from the at least one sensor of the plurality of sensors ([0024]-[0025] discuss a portable electronic telecommunication device (“mobile device”) that acquires/receives the bio-signals which are received via some “interface” as that is how computers operate; furthermore, as the interface is receiving bio-signals of a user, then the interface is a “first user interface”);
a bio transmitter that receives the bio signals of the first user interface with information of the bio-signals of the at least one user of the plurality of users, the bio transmitter processes the bio-signals and transmits said bio-signals ([0024]-[0025] discusses how the portable electronic telecommunication device includes a bio transmitter that compresses/processes and transmits the signals); 
an online processing system that is located on a server (online processing system 20 in Figure 1 and [0026]-[0027] is located on a server per [0093]) and that receives the bio-signals from the bio transmitter ([0024]), the online processing system analyzes the information contained in the bio signals (the online processing system analyzes data of the bio-signals per [0026]) and based on said information, determines in real time the emotional state of the at least one user or the plurality of users who are monitored (the bio-signal data is analyzed to estimate the user’s emotions per [0026] in real-time per [0087]-[0088]), so that based on a result obtained from said processing, a condition of said at least one user is determined (the user’s condition is defined by his or her emotional state; for instance, if the emotional state was joy and calmness, then the user’s condition would be “healthy”); 
a transmitter of emotions (emotion transmitter 30 in Figure 1) for receiving the emotional state of said user ([0037] notes how the emotions and forecast from the online processing system 20 are provided to the emotion transmitter 30); 
a second user interface located inside a second mobile device, and which receives information of the emotional state of the at least one user, by the transmitter of emotions, so that through the second user interface said emotional state is communicated in real time to at least one device, an object, an application or another system, in order to perform the corresponding action in said device, object, application or system depending on the emotional state of said user, allowing the device, object or user receiving the emotional state to become aware of the emotional state of the user, allowing the object, device or user to react according to the emotional state ([0082] discusses how the emotion transmitter 30 can include an application running on a portable electronic telecommunication device (“second mobile device”), whereby the emotional states are communicated to a vehicle ([0083]), a video game [0084], etc. (device or object) for performing a corresponding action based on the emotional state); accordingly, the portable electronic telecommunication device has an interface that receives the emotional states of the user from the emotion transmitter such that the interface is a “second user interface” that receives the emotional states from the emotion transmitter and transmits the emotional states to the device/object that would thus receive the emotional state and react according to the emotional state);
wherein: 
in the second interface... have a communication with ... a vehicle ([0083] and Figure 3 discusses/illustrates how the “second mobile device” communicates emotional states (which is via the “second interface as discussed above) to a vehicle), a video game ([0084] and Figure 4 discusses/illustrates how the “second mobile device” communicates emotional states (which is via the “second interface as discussed above) to a video game), a toy ([0085] and Figure 5 discusses/illustrates how the “second mobile device” communicates emotional states (which is via the “second interface as discussed above) to a stuffed animal), or an automated teller machine (ATM) ([0086] and Figure 6 discusses/illustrates how the “second mobile device” communicates emotional states (which is via the “second interface as discussed above) to an ATM machine), once communication ... established, the use ... is carried out, in order to: 
in the case of the vehicle, adapt the driving conditions and/or transmission of five emergency messages based on the emotional state of the driver ([0083] discusses altering the speed of the car based on the emotions); 
in the case of the video game, and depending on the ... emotions read from the monitored user, the appropriate response is sent to the video game ([0084] discusses altering the emotions of non-playing characters based on the emotions of the user; the recitation of the response being “appropriate” is not considered indefinite as the specification provides examples at [0084] that can be used to measure the degree of the word “appropriate”; see MPEP 2173.05(b)); 
in the case of the toy, by interpreting the emotions of the user, the toy carries out its behavior according to the user's emotions ([0085] discusses how the stuffed animal changes its uttered words and tactile movements based on the user’s emotional state; accordingly, the user’s emotional state is “interpreted” as received from the second mobile device and then the stuffed animal carries out its behavior based on the particular emotion); or 
in the case of the ATM, upon receiving the interpretation of the user's emotional state, the response sending module Authentication is responsible for sending the user's identity to the ATM to allow the user to operate the ATM.
However, Rebolledo-Mendez appears to be silent regarding an interpretation of the response being performed in the second interface by performing a new processing of the information in order to have the communication with an application programming interface of the vehicle, video game, toy, or ATM such that an API endpoint is carried out to adapt the driving conditions of the vehicle based on the emotional state, send an appropriate response to the video game, allow the toy to carry out its behavior, or allow the user to operate the ATM.
Nevertheless, Penilla teaches that it was known in the healthcare informatics and vehicle control art to interpret a detected response/mood/emotion of a person by comparing it against saved profiles/templates (performing a new processing of the detected response/emotion) to confirm the particular mood/emotion of the user ([0052] and [0139]) and then communicating with an application programming interface (API) of a vehicle ([0188], [0198]-[0200], [0327]) to adjust parameters of the vehicle ([0151] and [0153]) such as driving parameters ([0331]) and alerts ([0051]) to facilitate limited control of various vehicle systems by third party applications and the like ([0188]-[0190]).  As evidenced by NPL “API Endpoints - What Are They? Why Do They Matter” to SMARTBEAR at the top of page 2, the touchpoints of communication between an API and another system are “endpoints.”  Accordingly, there is an “API endpoint” between the API and the vehicle system to facilitate control of the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second interface of Rebolledo-Mendez to have performed an interpretation of the response by performing a new processing of the information in order to have the communication with an API of the vehicle such that an API endpoint is carried out to adapt the driving conditions of the vehicle based on the emotional state of the driver as taught by Penilla to advantageously confirm the detected mood/emotions of the user thereby limiting false positives and facilitate limited control of various vehicle systems by third party applications and the like and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the plurality of sensors to monitor physiological signals are selected from the group consisting of neuronal activity, electro-dermal activity, heart rate, blood pressure, and temperature ([0024] of Rebolledo-Mendez discusses heart rate, blood pressure, temperature, brain activity, and electro dermal activity).

Regarding claim 3, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the bio-transmitter communicates with the online processing system wirelessly via the Internet ([0025] and claim 2 of Rebolledo-Mendez note how the bio transmitter communicates with the online processing system via the Internet in a wireless manner).

Regarding claim 4, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the bio-transmitter communicates with the online processing system wired via the Internet ([0025] and claim 2 of Rebolledo-Mendez note how the bio transmitter communicates with the online processing system via the Internet in a wired manner).

Regarding claim 5, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the bio-transmitter performs an encryption of the bio-signals before transmitting said information ([0093] of Rebolledo-Mendez notes how the bio transmitter encrypts the bio signal before sending the signal to the online processing system).

Regarding claim 6, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the bio-transmitter compresses a data before being transmitted to the online processing system ([0025] of Rebolledo-Mendez notes how the bio transmitter compresses the bio-signals and sends the signals to the online processing system).

Regarding claim 7, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the communication between the bio-transmitter and the at least one sensor is carried out wireless by the first user interface being able to increase or reduce the number of sensors used to increase or decrease the number of bio-signals ([0074] of Rebolledo-Mendez discusses how the connection between the bio transmitter and the sensors is wireless whereby the user can increase or reduce the number of bio-signals used depending on preferences/availability; because the bio transmitter and first user interface are embodied in the mobile device as discussed in relation to claim 1, then the communication is via the first user interface; furthermore, increasing or reducing the number of bio-signals occurs via increasing or decreasing the wireless connection with the sensors used to acquire such bio-signals).

Regarding claim 9, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the online processing system has a bio-signal receiver that is responsible for receiving the signals which are sent by the signal bio-transmitter (receiver 40 in Figure 1 and [0043] of Rebolledo-Mendez), so that once received, the signals are sent to a signal cleaner and producer of information (signal cleaner and data producer 50 in Figure 1 and [0049] of Rebolledo-Mendez), which is responsible for collecting the bio-signal (via data collector 51 in Figure 1 and [0048]-[0050] of Rebolledo-Mendez), to perform a verification of the data (via bio signal verification 52 in Figure 1 and [0051] of Rebolledo-Mendez) and normalize the signals (via bio signal normalization 53 in Figure 1 and [0052] of Rebolledo-Mendez), to send the data to a data storage, and thus keep the information available ([0052] and [0058] of Rebolledo-Mendez note how the data is sent to a data warehouse 60 whereby the data would thus be “available”), then the information is sent to an information analysis module, where the emotional state of the user is determined for a particular situation or circumstance and produces a prediction for the user or particular circumstance (Figure 1 and [0065] of Rebolledo-Mendez illustrate/discuss how the information is sent to data analyzers 70 (“information analysis module”) to estimate the user’s emotional state (which would be for some “particular situation or circumstance”) and produce a forecast (“prediction”) based on the emotional state; for instance, [0083]-[0086] of Rebolledo-Mendez discuss various particular situations/circumstances in which the emotional state is determined and a forecast/prediction is produced).

Regarding claim 10, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 9, further including wherein the bio-signal receiver has a signal receiving module which is responsible for receiving the bio-signals from the bio-transmitter (receptor 41 in Figure 1 and [0044] of Rebolledo-Mendez), and once the bio-signals are received, they are classified according to its origin, including heart rate, neuronal activity, blood pressure, and other physiological signals ([0044] of Rebolledo-Mendez discusses how the receptor 41 classifies the signals according to their origin such as heart rate, blood pressure, etc.), to be sent later to a data synchronization module ([0047] of Rebolledo-Mendez discusses how data synchronization module 42 receives the bio signals from the receptor 41), where the data of the bio-signals are synchronized in a homogeneous time scale, reflecting a unique and constant change over time for each user ([0047] of Rebolledo-Mendez discusses how the signals are organized from different time scales to a (single/homogeneous) time scale reflecting a single, constant change over time for unique users).

Regarding claim 11, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 10, further including wherein the bio-signal cleaner has a bio-signal collector that receives the bio-signals from the synchronization module of data to organize again the bio-signals but now in the same timeline (bio signal collector 51 in Figure 1 and [0050] of Rebolledo-Mendez receives the signals from the data sync module and organizes the signals on the same timeline), a module of verification of bio-signals that is in charge of verifying the bio-signals that it receives from the collector module of bio-signals where it is verified that the received information is significant and enough to be normalized (bio signals verification sub process 52 in Figure 1 and [0051] of Rebolledo-Mendez verifies that the signals contain meaningful/sufficient information before being sent to bio signals normalization sub process 53; accordingly, the verification is that the received information is “enough to be normalized”; furthermore, the recitation of the received information being “significant and enough” to be normalized is not considered indefinite as one of ordinary skill in the art would understand the type of received information that is “significant and enough” to be normalized; see MPEP 2173.05(b)), a standardization module, where the bio signals of the verification module are received to organize the data in information packets where the bio signals that are being processed are associated to a Unique User Identifier (UUI) (the bio signals normalization sub process 53 in Figure 1 and [0052] of Rebolledo-Mendez organizes the bio-signals into information packets, where the bio-signals being processed are associated to a unique user identifier (UUI) per [0051]).

Regarding claim 12, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the data storage receives the standardized bio signals and their UUI identifiers, which allows to classify and organize information of the processed bio-signals and thus store them in a system database ([0059] of Rebolledo-Mendez discusses how the data storage receives the bio signals and associated UUIs and processes the signals to process/classify/store the signals in data warehouse 62).

Regarding claim 13, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein an information analysis module associates the data of the bio-signals as they were received from a data storage, and the UUI to estimate a current emotional state and to produce a prognosis based on said emotional state, also considering past emotions, which are taken from the storage of data, and which are associated with a particular user (Figure 1 and [0065]-[0068] of Rebolledo-Mendez illustrate/discuss how the data analyzers 70 (“information analysis module”) associates the bio signals from the data warehouse and their associated UUIs to estimate current emotional state and produce a forecast/prognosis based on the emotional state, considering past emotions from the data warehouse which would be associated with a particular user).

Regarding claim 15, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the device or object is an appliance, computers, home automation devices, or a device with internet access ([0085] of Rebolledo-Mendez notes that the device/object can be appliances, computers, etc.).

Regarding claim 17, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the device or object is a toy that responds according to the emotional state of the user, where such response is chosen from moving hands, pronouncing words, changing colors, or other tactile movements or emotional effects that the toy might have depending on the emotional state of the user ([0085] of Rebolledo-Mendez discusses how the object can be a stuffed animal (toy) that can respond via hand movements/changing colors based on the user’s emotional state).

Regarding claim 18, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the device or object is an automated teller machine (ATM) or cash machines, wherein the ATM can request the user to show a unique and true emotional state for the user and which only be provided to a cashier through an application that communicates emotional states ([0086] of Rebolledo-Mendez notes how the object can be an ATM machine that asks the user to show a particular (“unique and true”) emotional state to the cashier/ATM via the application communicating the emotional states; also, as [0086] does not disclose any other way of communicating the emotional state to the cashier/ATM, then the emotional state can only be provided to the cashier/ATM machine through the application that communicates emotional states).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of U.S. Patent App. Pub. No. 2016/0104486 to Penilla et al. (“Penilla”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0174430 to Sieja et al. (“Sieja”):
Regarding claim 8, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, but appears to be silent regarding the first mobile device being a smart cellular telephone.
Nevertheless, Sieja teaches ([0013]) that it was known in the healthcare informatics art for a biometric sensor to send biometric sensor data to a mobile device in the form of a smartphone that in turn conveys the biometric sensor data to a server subsystem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mobile device of the Rebolledo-Mendez/Penilla combination to have been in the form of an intelligent cellular phone as taught by Sieja because doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (“obvious to try”) and simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of U.S. Patent App. Pub. No. 2016/0104486 to Penilla et al. (“Penilla”) as applied to claim 1 above, and in view of U.S. Patent App. Pub. No. 2017/0367634 to Wouhaybi et al. (“Wouhaybi”):
Regarding claim 14, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the transmitter of emotions, which receives the emotional state in real time, as well as a prediction of emotions in the future ([0037] notes how the emotions and forecast from the online processing system 20 are provided to the emotion transmitter 30), located inside a mobile device ([0082] discusses how the emotion transmitter 30 can include an application running on a portable electronic telecommunication device) ...
However, the Rebolledo-Mendez/Penilla combination appears to be silent regarding the mobile device being a smartphone.
Nevertheless, Wouhaybi teaches ([0011] and [0017]) that it was known in the healthcare informatics art for mobile devices in the form of smartphones to communicate emotional data to computer servers that server to aggregate to share the emotional data with other locations over a network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for mobile device of the Rebolledo-Mendez/Penilla combination inside which the transmitter of emotions is located to be a smartphone as taught by Wouhaybi because doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (“obvious to try”) and simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of U.S. Patent App. Pub. No. 2016/0104486 to Penilla et al. (“Penilla”) as applied to claim 1 above, and in view of NPL “Xbox controller modded with biometric sensors by Stanford team” to Hillier (“Hillier”):
Regarding claim 16, the Rebolledo-Mendez/Penilla combination discloses the system according to claim 1, further including wherein the device or object is a video game ([0084] notes that the object can be a video game), ... , in such a way that the video game responds to the emotions in which the user finds himself ([0084] discusses how the game can adjust based on the user’s emotions).
However, the Rebolledo-Mendez/Penilla combination appears to be silent regarding where the sensors can be embedded in the control of the video game
Nevertheless, Hillier teaches that it was known in the video game art for a video game controller to include multiple biometric sensors (which would be at least partially embedded therein) to advantageously manipulate game play based on the sensors biometric data as well as to facilitate collection of such biometric data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensors in the control of the video game in the system of the Rebolledo-Mendez/Penilla combination as taught by Hillier to advantageously manipulate game play based on the sensors biometric data as well as to facilitate collection of such biometric data and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Statement Regarding Subject-Matter Eligibility
When currently pending claims 1-18 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
For instance, while independent claim 1 recites certain limitations that include a “mental process” abstract idea (e.g., determining emotional state of a user based on received bio-signals) because they can be practically performed in the human mind (e.g., with pen and paper), the claims recite additional limitations the amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  For instance, at least the additional limitations of the sensors that monitor bio-signals of users, the user interfaces and bio-signal/emotion transmitters used in conjunction with the first and second mobile devices, the online processing system on the server, and the communication with specific APIs of a vehicle, video game, toy, or ATM to control the vehicle, video game, toy, or ATM based on the determined emotions amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclosed on the attached PTO-892 disclose various systems that monitor and determine user emotions and other attributes and control vehicle and other parameters based on the determined emotions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686